Hocker, J.
The City of Gainesville filed a bill in the Circuit Court of Alachua County in October, 1913, against the appellant to enjoin it from erecting a building on a strip of land 30 feet wide between Blocks 11 and 14 of Ingram’s Addition to the City of Gainesville, alleging that said strip of land was reserved and dedi*285cated as a street by Mary C. McDermott and John Mc-Dermott in their deed to Walter S. Land on the 30th of July, 1866, which was recorded in Deed Book “G” at page 8 of the Public Records of Alachua County. The Circuit Judge on a hearing upon the bill, answer and numerous affidavits, granted a temporary injunction in accordance with -the prayer of the bill. From this order or decree an appeal was taken to this court.
From the condition of the record it is- impossible for this- court to satisfactorily pass on the questions presented. There are no plats or maps filed in the case, showing the streets, their directions or dimensions around the lots in dispute. The answer abounds in denials of essential allegations of the bill, without qualification or explanation, which under the circumstances are unintelligible to us. In other words the situation may be clear to those who are familiar with it, but it is- not quite so to this court. Under the circumstances, we affirm the order appealed from, in order that testimony may be taken that will put the issues in an intelligible and clear light.
The decree appealed from is affirmed.
Shackleford, C. J., and Taylor, Cockrell and Whitfield, J. J., concur.